Citation Nr: 1402307	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, claimed as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 1982 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A December 2008 rating decision denied the Veteran's claim for service connection for hypertension and diabetes mellitus secondary to PTSD. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

In a recent June 2013 statement the Veteran has claimed entitlement to service connection for bilateral knee joint pain, bilateral wrist pain and breathing difficulties which he claims to be due to exposure to fumes while in-service.  Although the RO has begun development of these claims through issuance of Veteran Claims Assistance Act (VCAA) notice, these claims have not yet been adjudicated.  The Board therefore refers this matter to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There is evidence suggesting a relationship between the Veteran's service connected PTSD and his diagnosed hypertension and diabetes mellitus.  Reference is made to statements/notations from Dr. C. dated in February 2008.   
In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his currently present disabilities of hypertension and DM.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Then the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed hypertension and DM.  The claims files, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

a. whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and/or diabetes mellitus had their onset in service or within a year of service discharge or are otherwise etiologically related to the Veteran's active service; and,



b. whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and/or diabetes mellitus were caused or aggravated (made worse) by his service connected PTSD.  The examiner must address the statements/notes from Dr. C. dated in February 2008.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3.  The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


